Citation Nr: 1734814	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO. 15-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for right lower extremity radiculopathy.

3. Entitlement to service connection for left lower extremity radiculopathy.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for active psychosis for the purpose of establishing eligibility for treatment.

6. Entitlement to service connection for a bilateral foot disability, claimed as bilateral foot arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1956 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2015 decision, the Board denied the Veteran's service connection claims for low back disorder, right and left lower extremity disorders, PTSD, and active psychosis. In a May 2016 decision, the Board denied the Veteran's service connection claims for a bilateral foot disability. The Veteran appealed the December 2015 and May 2016 decisions to the United States Court of Appeals for Veterans Claims (Court). In a June 2017 Order, the Court vacated the Board's December 2015 and May 2016 decisions and remanded the issues for action consistent with a Joint Motion for Partial Remand (JMPR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before the claims may be decided.

According to the JMPR, records from the Florida Sports and Family Health Center are relevant to the Veteran's service connection claims for bilateral foot disability, low back disorder, right and left lower extremity disorders, and to the extent the treatment records reflect discussion and treatment, for PTSD. The Board finds that these records may also contain information related to the Veteran's claim for service connection for active psychosis.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records. If the Veteran does not provide the release, VA should ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2). 

These steps have not been taken with regard to additional relevant treatment records from Florida Sports and Family Health Center. Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Update the Veteran's address as per the Statement in Support of Claim received on July 24, 2017.

2. Ask the Veteran to provide, or authorize VA to obtain, all records of his treatment from the Florida Sports and Family Health Center. 

In addition, ask the Veteran to provide, or to authorize VA to obtain, records of his pertinent post-service treatment by any other non-VA medical providers who have not yet been identified by the VA. Associate these records with the claims file. 

If these records are not available, include a note to that effect in the file. All development efforts should be documented and obtained records should be associated with the claims file. Any negative responses should be associated with the claims file.

Notify the Veteran that he may submit additional argument or evidence.

3. Obtain all of the Veteran's outstanding VA records. Associate these records with the claims file. If no additional records are available, include a note to that effect in the file.

4. After completing the above development, and any additional development as may become indicated, including obtaining any clarifying medical opinion, readjudicate the claim. If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

